Case 2:18-cv-00268-KD-B Document 56-3 Filed 01/25/19 Page 1 of 8   PageID #: 1033




                                 EXHIBIT C
       Case 2:18-cv-00268-KD-B Document 56-3 Filed 01/25/19 Page 2 of 8                       PageID #: 1034




     Indication Date: 04/11/2017

     TO:                Environmental Underwriting             FROM:       Julie Johns
                        Solutions                                          985-718-3411
                        3800 Colonnade Parkway                             jjohns@rhkc.com
                        Suite 655
                        Birmingham, AL 35243
     ATTN:              Cody Lowrey




                                         INSURANCE INDICATION
   THE TERMS AND CONDITIONS OF THIS INDICATION MAY NOT COMPLY WITH THE SPECIFICATIONS SUBMITTED FOR
   CONSIDERATION. PLEASE READ THIS INDICATION CAREFULLY AND COMPARE IT AGAINST YOUR SPECIFICATIONS. THIS
   INDICATION CONTAINS A BROAD OUTLINE OF COVERAGE BEING OFFERED AND DOES NOT INCLUDE ALL THE TERMS,
   CONDITIONS, EXCLUSIONS AND COVERAGES FOUND IN THE POLICY. IN THE CASE OF ANY CONFLICT BETWEEN THE
   INSURANCE POLICY AND THE PROVISIONS CONTAINED IN THIS INDICATION, THE PROVISIONS IN THE POLICY SHALL GOVERN.
   THE ISSUING COMPANY PROVIDING THE COVERAGE INDICATED HEREIN IS A NON-ADMITTED CARRIER AND IS NOT
   PROTECTED BY STATE GUARANTEE FUNDS.




The following outlines our INDICATION for Site Specific Pollution Legal Liability Coverage with Rockhill Insurance
Co. for the listed insured. Please read the policy form and coverage terms carefully.

Terrorism coverage is available to the insured for a premium disclosed in the attached Policyholder Disclosure
Notice of Terrorism Insurance Coverage (RHIC 6500 4/08). If the insured wishes to reject this coverage, the
insured must sign and return this notice to you. If you do not return this notice to us, by law we are required to
provide this coverage on the policy and apply the disclosed additional premium If you have any questions,
please contact me.


Insured:                  Southeastern Cheese Corp
Insured’s Address:        PO Box 595
                          Uniontown, AL 36786
Form of Business:         Corporation

Issuing Company: Rockhill Insurance Company - Rated -A by A.M. Best
Rockhill Insurance Company is a wholly owned subsidiary of State Auto Mutual
Insurance Company



                                                                                                   Rockhill 000314
                                                                                                  CONFIDENTIAL
      Case 2:18-cv-00268-KD-B Document 56-3 Filed 01/25/19 Page 3 of 8                  PageID #: 1035



                     SITE SPECIFIC POLLUTION LEGAL LIABILITY POLICY

RHIC 6801 (9/08)    Site Specific Pollution Legal Liability Policy Form
RHIC 6800 9/08      Site Specific Pollution Legal Liability Declarations
RHIC 6046 5/12      Schedule of Forms and Endorsements
RHIC 6810 9/08      Scheduled Locations Endorsement
RHIC 6028 1/08      Notice of Service of Suit
RHIC 1101 3/11      Signature Endorsement
RHIC 1112 1/09      Cancellation / Non-Renewal
RHIC 6051 9/08      Nuclear Energy Liability Exclusion Endorsement
IL P 001 1/04       Advisory Notice to Policyholders

IF TRIA ACCEPTED:
IL 09 85 01 15      Disclosure Pursuant to Terrorism Risk Insurance Act
RHIC 6516 (4/15)    Cap on Losses from Certified Acts of Terrorism
RHIC 6504 (4/15)    Exclusion of Punitive Damages Related to a Certified Act of Terrorism

IF TRIA REJECTED:
RHIC 6508 4/15      Exclusion of Certified Acts of Terrorism and Exclusion of Other Acts of Terrorism
                    Committed Outside the United States




                                                                                             Rockhill 000315
                                                                                            CONFIDENTIAL
       Case 2:18-cv-00268-KD-B Document 56-3 Filed 01/25/19 Page 4 of 8                 PageID #: 1036


                                            LIMITS OF INSURANCE

Coverage A – Pollution Legal Liability

Coverage B – On-Site Clean-Up Costs

Please see the policy form and any applicable endorsements for a complete description of the coverage. All
premiums do not include applicable surplus lines taxes.

Option 1                       Limits of Insurance                             Premium
                         Each          Aggregate Limit   Coverage A         Coverage B         Both Coverages
                         Pollution                       Only               Only               Combined
                         Condition
                         $1,000,000 $1,000,000           $2,696             $N/A               $5,392


     Deductible:         $5,000       Each Pollution Condition

     Policy Term:        1 Year


Scheduled Location(s):

Scheduled Location(s):                                                              Retroactive Date(s):

1.     92 Washington St.                                                               1. 3/18/2012
       Uniontown, AL 36786




Terrorism Premium:            8% of Bound Premium excluding taxes subject to a minimum premium of $500.
                              (This Provides Coverage for a “certified act of terrorism”)
                              This Premium will be charged unless the attached RHIC 6500 (4/08) Policyholder
                              Disclosure Notice of Terrorism Insurance Coverage Form is completed and returned
                              prior to coverage being bound. Please note that all TRIA premium is 100% minimum
                              earned at inception.

Minimum Earned Premium: 25% of Bound Premium at inception plus TRIA, if applicable, excluding taxes and
                        fees.

                              All TRIA premium is 100% minimum earned at inception.

                              Premium is payable at inception.

Commission:                   20 %

Inspection / Policy fee:      $0




                                                                                            Rockhill 000316
                                                                                           CONFIDENTIAL
     Case 2:18-cv-00268-KD-B Document 56-3 Filed 01/25/19 Page 5 of 8                         PageID #: 1037




                                           INDICATION CONDITIONS

  1. This indication is valid for the lesser of 30 days or policy expiration
  2. Your office is responsible for collecting, filing, and remitting surplus lines tax filings, taxes, and
     stamping fees associated with this coverage
  3. Submission of certificates of insurance is not required and will not be accepted. Certificates are
     informational documents provided by the issuing party to the certificate holders, confer no rights
     upon the certificate holders and do not amend, extend or alter the coverage afforded by the
     insurance policy. As such, certificates should not be sent to the Company or Rockhill Insurance
     Services for review, approval or for notification purposes




                                         INDICATION CONTINGENCIES

     1. TRIA rejection form signed and date by the insured if the insured wishes to reject the quoted terrorism
        coverage
     2. Surplus Lines Tax Verification Form
     3. Most Recent Financial Statement (including income statement showing gross sales). Rockhill
        reserves the option to revise the premium based upon the submitted financials




PLEASE NOTE: THIS PROPOSAL IS FOR TERMS AND CONDITIONS UNDERWRITERS ARE WILLING TO
PROVIDE AND NOT NECESSARILY WHAT WAS REQUESTED.

              THIS INDICATION MAY BE WITHDRAWN BY THE INSURER AT ANY TIME PRIOR TO BINDING.

        PREMIUM PAYMENT IS DUE WITHIN 30 DAYS FROM EFFECTIVE DATE




                                                                                                 Rockhill 000317
                                                                                                CONFIDENTIAL
   Case 2:18-cv-00268-KD-B Document 56-3 Filed 01/25/19 Page 6 of 8                         PageID #: 1038




Indication Date: 04/20/2017

TO:                  Environmental Underwriting           FROM:        Julie Johns
                     Solutions                                         985-781-6808
                     3800 Colonnade Parkway                            jjohns@rhkc.com
                     Suite 655
                     Birmingham, AL 35243
ATTN:                Cody Lowrey


                                      INSURANCE INDICATION
THE TERMS AND CONDITIONS OF THIS INDICATION MAY NOT COMPLY WITH THE SPECIFICATIONS SUBMITTED FOR
CONSIDERATION. PLEASE READ THIS INDICATION CAREFULLY AND COMPARE IT AGAINST YOUR SPECIFICATIONS. THIS
INDICATION CONTAINS A BROAD OUTLINE OF COVERAGE BEING OFFERED AND DOES NOT INCLUDE ALL THE TERMS,
CONDITIONS, EXCLUSIONS AND COVERAGES FOUND IN THE POLICY. IN THE CASE OF ANY CONFLICT BETWEEN THE
INSURANCE POLICY AND THE PROVISIONS CONTAINED IN THIS INDICATION, THE PROVISIONS IN THE POLICY SHALL GOVERN.
THE ISSUING COMPANY PROVIDING THE COVERAGE INDICATED HEREIN IS A NON-ADMITTED CARRIER AND IS NOT
PROTECTED BY STATE GUARANTEE FUNDS.



Insured:                   Southeastern Cheese Corp.
Form of Business:          Corporation - private
Mailing Address:           PO BOX 535
                           Uniontown, AL 36786

Scheduled Locations: 92 Washington Street
                     Uniontown, AL 36786
                     Retro Date: 03/18/2012

                           92 Washington Street
                           Uniontown, AL 36786
                           Retro Date: 03/18/2012

Issuing Company:           Rockhill Insurance Company - Rated A- XII by A.M. Best
                           Rockhill Insurance Company is a wholly owned subsidiary of State Auto Mutual
                           Insurance Company




 D.B.A. Environmental Coverage
 Insurance Services in California
    LIC. #0827792 in California                                                                                1

                                                                                                Rockhill 000326
                                                                                               CONFIDENTIAL
   Case 2:18-cv-00268-KD-B Document 56-3 Filed 01/25/19 Page 7 of 8                                 PageID #: 1039




Type of Insurance:
  SITE SPECIFIC LEGAL LIABILITY COVERAGE PART


Policy Period:           04/23/2017 - 04/23/2018
                         (12:01 A.M. standard time at the location address of the named insured.)


Coverages:               Coverage A - Pollution Legal Liability
                         Coverage B - On-Site Clean-Up Costs
                         Please see the policy form and any applicable endorsements for a complete
                         description of the coverage.

Limits of Liability:
   SITE SPECIFIC LEGAL LIABILITY (SSLL) COVERAGE PART
   Aggregate Limit                            $1,000,000
   Occurrence Limit                           $1,000,000

Deductible:
   SITE SPECIFIC LEGAL LIABILITY
   $5,000.00 Each Pollution Condition
Premium:                               Coverage A Only:                 $2,696.00
                                       Coverage B Only:                 $2,696.00
                                       Coverage A&B:                    $5,392.00
                                       Coverage C:                      Not applicable
                                       Coverage D:                      Not applicable

Minimum Earned Premium:                25.00% of Bound Premium at inception, plus TRIA, if
                                       applicable, excluding taxes and fees.

                                       All TRIA premium is 100% minimum earned at inception.

                                       Premium is payable at inception.

Commission:                            20.00%


Rate:                                  Flat / Non-Auditable


Insured’s Business:                    Environmental Operations

Premiums, Taxes and Fees:               25.00% Minimum Earned Premium
   Minimum & Deposit:                   $5,392.00 & Applicable Surplus Lines Taxes

Commission:                             20.00%




                                                                                                                         2
                                                                                                       Rockhill 000327
                                                                                                      CONFIDENTIAL
 Case 2:18-cv-00268-KD-B Document 56-3 Filed 01/25/19 Page 8 of 8                         PageID #: 1040




Optional Policy Aggregate Limit:         $2,000,000

Premium: An additional 5% of the applicable premium + Applicable Surplus Lines Tax


Standard Terms & Conditions:
      1. This indication is valid for the lesser of 30 days or policy expiration
      2. Your office is responsible for collecting, filing, and remitting surplus lines tax filings, taxes, and
         stamping fees associated with this coverage
      3. Submission of certificates of insurance is not required and will not be accepted. Certificates
         are informational documents provided by the issuing party to the certificate holders, confer no
         rights upon the certificate holders and do not amend, extend or alter the coverage afforded by
         the insurance policy. As such, certificates should not be sent to the Company or Rockhill
         Insurance Services for review, approval or for notification purposes




Indication Contingencies:
      1. Most recent financial statement (including income statement showing gross sales)
      2. Written acceptance or rejection of TRIA coverage. Terrorism coverage is available to you and
         disclosed in the attached Policyholder Disclosure Notice of Terrorism Insurance Coverage. If
         TRIA is accepted the TRIA premium is 100% earned. If you wish to reject this coverage, you
         must sign and return this notice to your agent or broker. If you do not return this notice, by law,
         we are required to provide this coverage on your policy and apply the disclosed additional
         premium. If you have any questions, please contact your agent or broker.
      3. Completed Surplus Lines Tax Verification Form


                THIS INDICATION MAY BE WITHDRAWN BY THE INSURER AT ANY TIME PRIOR TO BINDING.

          PREMIUM PAYMENT IS DUE WITHIN 30 DAYS FROM EFFECTIVE DATE




                                                                                                                  3
                                                                                               Rockhill 000328
                                                                                              CONFIDENTIAL
